Title: To Thomas Jefferson from Henry Dearborn, 7 August 1802
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir,
            War Department August 7th. 1802
          
          The necessity of an early answer to the inclosed letters from Governor Harrison induced me to send him one prior to my consulting you on the subject, a copy of Which I herewith transmit, and on a further consideration of the subject I have taken measures for forwarding by a Gentleman who sets out this day for Kentucky, some Medals, and fifteen hundred dollars in silver—the money to be received in Kentucky and forwarded by a suitable person to Governor Harrison by the fifth of September at farthest—our situation with the Indians in that quarter appears to be such as requires prompt attention, And as the meeting of the Chiefs is to take place at Vincennes on the first of Septemr. there was no time to loose, I therefore have taken measures without much time for reflection, but hope they will not be considered improper—I will thank you Sir, for your opinion respecting any farther measures, which you may deem useful in relation to this subject—
          I am with sentiments of Esteem your Obedt. Servt.
          
            H. Dearborn
          
        